DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory anticipatory type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., in re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 6-7, 9, 14-15, and 18 are rejected on the ground of nonstatutory anticipatory-type double patenting as being unpatentable over claims 1-3 respectively of Pearson U.S. Patent No. 9922373. Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reason.
Claim 1-3 of ‘373 recites

a centralized matching engine having one or more transmitters and receivers, wherein the centralized matching engine is communicatively coupled to a network, the network including a plurality of buy-side computer systems and at least one sell-side computer system, wherein the plurality of buy-side computer systems are configured to communicate between a plurality of buy-side parties and the centralized matching engine, and wherein the at least one sell-side computer system is configured to communicate between a sell-side party and the centralized matching engine;
the centralized matching engine further having one or more processors operatively coupled to one or more storage devices and the one or more transmitters and receivers, the one or more processors configured to:
receive at least one message sent over the network from each of the plurality of buy-side party computer systems, wherein the at least one message is stored in the one or more of the storage devices and sets one or more rules and one or more order parameters, the one or more rules and one or more order parameters including a trade 
analyze the one or more rules and the one or more order parameters to determine eligibility for each of the plurality of buy-side parties;
determine a first subset of the plurality of buy-side parties based on the one or more rules and the one or more order parameters, wherein the first sub-set of the plurality buy-side parties each conform to at least one of the one or more rules and the one or more order parameters; 
match at least one trade interest of a first buy-side party with at least one trade interest of a second buy-side party based on the identification of the first subset of the plurality of buy-side parties and 
generate and transmit a match message to each buy-side party computer system, the match message indicating that a match has been found; 
display information based on the match message on each of a plurality of buy-side displays, wherein each of the buy-side displays is operatively connected to the plurality of buy-side computer systems, and wherein the information  displayed on the buy-side displays for each buy-side party comprises a first buy-side window horizontally 
receive a reply message input from each of the plurality of buy-side computer systems, wherein the reply message input indicates whether each buy-side party confirms the trade interest or whether each the buy-side party withdraws the trade interest; and
transmit a negotiation message to the sell-side party computer system upon receiving at least two reply message inputs from at least two buy-side parties confirming the respective trade interests, wherein the transmission of the negotiation message to the sell-side party computer system indicates that trade negotiation can commence. 

2.	The system of claim 1, wherein the one or more processors are further configured to communicate via the network with each buy-side party to withdraw, modify, or cancel pending trade interests.     



Claim 1, 6-7, 9, 14-15, and 18 of the instant application recites

“1. A system for order matching in the trading of financial instruments, comprising: 

a centralized matching engine having one or more transmitters and receivers, wherein the centralized matching engine is communicatively coupled to a network, the network including one or more first computer systems and at least one second computer system, wherein the one or more first computer systems are configured to communicate between one or more first parties and the centralized matching engine, and wherein the at least one second computer system is configured to communicate between a second party and the centralized matching engine; 

the centralized matching engine further having one or more processors operatively coupled to one or more storage devices and the one or more transmitters and receivers, the one or more processors configured to: 

receive at least one message sent over the network from any of the one or more first computer systems, wherein the at least one message is stored in one or more of the storage devices and sets one or more rules and one or more order parameters, and wherein the one or more rules and the one or more order parameters include a trade interest; 

analyze the one or more rules and the one or more order parameters to determine eligibility for at least one of the one or more first parties; 

determine a first subset of the one or more first parties based on the one or more rules and the one or more order parameters, wherein the first sub-set of the one or more first parties each conform to at least one of the one or more rules or the one or more order parameters; - 19 -PATENT 081601.0174 

match the trade interest of the one or more first parties based on the identification of the first subset of the one or more first parties and the one or more rules or the one or more order parameters; 



display information based on the match message on at least one first display, wherein the at least one first display is operatively connected to the one or more first computer systems; 

receive a reply message input from the one or more first computer systems, wherein the reply message input indicates whether at least one first party confirms the trade interest or whether at least one first party withdraws the trade interest; 

transmit a negotiation message to the second computer system confirming the respective trade interests, wherein the transmission of the negotiation message to the second party computer system indicates that trade negotiation can commence; and 

match the orders of the one or more first parties when the one or more order parameters and the one or more order parameters for a second party 

6. The system according to claim 1, wherein the one or more processors are further configured to communicate via the network with the one or more first parties to withdraw, modify, or cancel pending trade interests.  

7. The system according to claim 1, wherein the message to the second party includes instrument details and names or identities of the one or more first parties.  

9. A method for order matching in the trading of financial instruments using a centralized matching engine having one or more transmitters and receivers, wherein the centralized -21 -PATENT 081601.0174 matching engine is communicatively coupled to a network, the network including one or more first computer systems and at least one second computer system, wherein the one or more first computer systems are configured to communicate between a one or more first parties and the centralized matching engine, wherein the 

receiving at least one message sent over the network from any of the one or more first computer systems, wherein the at least one message is stored in one or more of the storage devices and sets one or more rules and the one or more order parameters, and wherein the one or more rules and the one or more order parameters include a trade interest; 

analyzing the one or more rules and the one or more order parameters to determine eligibility for at least one of the one or more first parties; 

determining a first subset of the one or more first parties based on the one or more rules and the one or more order parameters, wherein the first sub-set of the one or more first parties each conform to at least one of the one or more rules or the one or more order parameters; 

matching the trade interest of one or more first parties based on the identification of the first subset of the one or more first parties and the one or more rules or the one or more order parameters; 

generating and transmitting a match message to the first computer system, the match message indicating that a match has been found; 

displaying information based on the match message on at least one first display, wherein the at least one first display is operatively connected to the one or more first computer systems; -22 -PATENT 081601.0174 

receiving a reply message input from the one or more first computer systems, wherein the reply message input indicates whether at least one first party confirms the trade interest or whether at least one first party withdraws the trade interest; transmitting a negotiation message to the second computer system confirming the respective trade interests, wherein the transmission of the negotiation message to the second computer system indicates that trade negotiation can commence; and 

matching the orders of the one or more first parties when the one or more order parameters and the one or more order parameters for a second party include a same instrument symbol and an opposite order direction, when the one or more rules for the first and second party include a mutual second party.  

14. The method according to claim 9, further comprising communicating via the network with the one or more first parties to withdraw, modify, or cancel pending trade interests.  

15. The method according to claim 9, wherein the message to the second party includes instrument details and names or identities of the one or more first parties.  

18. A non-transitory computer-readable medium storing instructions that, when executed by a processor, cause a computer system to match orders in the trading of financial instruments, by performing the steps of: 



analyzing the one or more rules and the one or more order parameters to determine eligibility for at least of the one or more first parties; 

determining a first subset of the one or more first parties based on the one or more rules and the one or more order parameters, wherein the first sub-

matching the trade interest of one or more first parties based on the identification of the first subset of the one or more first parties and the one or more rules or the one or more order parameters; 

generating and transmitting a match message to the first computer system, the match message indicating that a match has been found; 

displaying information based on the match message on at least one first display, wherein the at least one first display is operatively connected to the one or more first computer systems; 

receiving a reply message input from the one or more first computer systems, wherein the reply message input indicates whether at least one first party confirms the trade interest or whether at least one first party withdraws the trade interest;



matching the orders of the one or more first parties when the one or more order parameters and the one or more order parameters for a second party include a same instrument symbol and an opposite order direction, when the one or more rules for the first and second party include a mutual second party.”

Claims 1, 6-7, 9, 14-15, and 18 of the instant application and claims 1-3 of ‘373 each contain similar limitations, with the instant language of claims 1, 6-7, 9, 14-15, and 18 being a variation of the claim language of claims 1-3 of ‘373, with each matching trades using criteria such as the counterparties having the opposing orders for the same securities.  Dependent claims 6-7 and 14-15 of the instant application is similar to claims 2-3 of ‘373, each allowing the party to modify the trade offer, and each includes instrument details and names or identities of the one or more first parties in the message sent.  

Claim Interpretation
Intended Use
Intended use language is generally not given patentable weight. See MPEP 2114(II) ("A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”); see also MPEP 2103(C). Examples of claim limitations that are often found to precede intended use include “adapted to,” “capable of,” “sufficient to,” “whereby,” and “for.” 
The following claims and language can be considered to be “intended use” and should be revised.  
Claims 1, 8, and 18: “to determine eligibility for at least one of the one or more first parties”.

Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows: 



Claims 1-20 are rejected under 35 U.S.C. 101 because, although they are drawn to a statutory categories of method (process), system (machine) or medium (manufacture), they are also directed to a judicial exception (an abstract idea) without significantly more.   
Claim 1 recites a system of matching trades using criteria such as the counterparties having the opposing orders for the same securities, which is an abstract idea of Certain Methods of Organizing Human Activity (fundamental economic practice of mitigating economic risk, commercial interactions involving marketing or sales activities or behaviors).  Specifically, claim 1 recites “receiving a trade interest message, matching trades, determining party’s eligibility based on parameters, confirming trade intention, and executing trade.”  Claims 9 and 18 recite a similar abstract idea. 
This judicial exception is not integrated into a practical application because the claimed invention does not improve a technology or technical field, but merely links the use of the judicial exception to a particular technological environment or field of use.   The claim’s technical elements such as “matching engine”, “transmitters”,“ receivers”, “network”, “first and second computer systems”, “one or more processors”, and “one or more storage devices”, considered individually or in combination, are merely using/applying a computer as a tool to perform an abstract idea.   Further, the Claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (abstract idea).  
Dependent claim 2 introduces the additional element of “one or more first display”. This is part of a computer system that is being used as a tool to perform the abstract idea.
Independent claim 18 introduces the additional element of “a non-transitory computer-readable medium”. This is part of a computer system that is being used as a tool to perform the abstract idea.
Therefore, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-eligible subject matter. See Alice Corp. v. CLS Bank International, 573 U.S. 2014.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences 


Claims 1-2, 4-10, and 12-19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Mills (7024386) in view of Neff (7908199).
Regarding claim 1, Mills discloses  
a system for order matching in the trading of financial instruments, comprising: 
a centralized matching engine having one or more transmitters and receivers, wherein the centralized matching engine is communicatively coupled to a network, the network including one or more first computer systems and at least one second computer system, wherein the one or more first computer systems are configured to communicate between one or more first parties and the centralized matching engine, and wherein the at least one second computer system is configured to communicate between a second party and the centralized matching engine
(Col 4, L 27-33  (19) The computer trading system of FIG. 1 comprises a plurality of trading agents 10 each connected to at least one of a plurality of broker nodes 12. Each trading agent is the means by which the trader 
Col 5, L 38-45  (27) The term Broker node is used to describe a computer arranged as a physical or logical node in a computer network providing a broking function).
(Col 5, L 46-59 (28) Thus, the broker nodes each provide a matching engine which is connected to the network for matching submitted bids and offers and, when a match is made, for executing deals. They also perform the function of market distributors distributing price messages to the trader terminals in response to the price quotation messages and the matching engine).

the centralized matching engine further having one or more processors operatively coupled to one or more storage devices and the one or more transmitters and receivers, the one or more processors configured to: 
receive at least one message sent over the network from any of the one or more first computer systems, wherein the at least one message is stored in one or more of the storage devices and sets one or more rules and one or more order parameters, and wherein the one or more rules and the one or more order parameters include a trade interest
(Col 5, L 5-12 (23) The trading agent node provides services to a specific trading floor or group of traders. These services include providing access to the network for each trading work station, completing deals, producing deal tickets and maintaining historical dealing information for traders. Each trading agent node must connect to at least one broker node to access the trading system. A group of trader terminals thus connects to a trading agent 10 to access the system.).

analyze the one or more rules and the one or more order parameters to determine eligibility for at least one of the one or more first parties; 
determine a first subset of the one or more first parties based on the one or more rules and the one or more order parameters, wherein the first sub-set of the one or more first parties each conform to at least one of the one or more rules or the one or more order parameters; - 19 -PATENT 081601.0174 
match the trade interest of the one or more first parties based on the identification of the first subset of the one or more first parties and the one or more rules or the one or more order parameters
Col 2, L 38-48 (14) The invention provides an anonymous trading system for trading financial instruments between traders for storing credit limits available for trades between each trader or group of traders and possible counterparty traders or groups of traders and credit adjustment means for adjusting the credit available between a given party and a counterparty following a trade with that counterparty, the credit adjustment means calculating the change in exposure to the party resulting from the trade and adjusting the credit limits accordingly, whereby trades between a given trader and each counterparty are netted).

generate and transmit a match message to the first computer system, the match message indicating that a match has been found 
(Col 8, L 43-51 (50) When the deal matching process is completed, as described above, the deal execution process begins. This process completes the deal and commits the traders to a deal. The process is shown in FIG. 6. As matches are made and deals initiated, information is made available for traders. This information can be used to inform a trader that a deal is pending. Any given trading application can decide if the trader should be informed. In any case, the information is available.).

display information based on the match message on at least one first display, wherein the at least one first display is operatively connected to the one or more first computer systems 
(Col 4, L 34-32  (20) Trader terminals (not shown) may be workstations or other computer terminals configured to generate and submit electronic price quotation messages including bid and/or offer prices, quotes and orders (usually through use of a specialised key pad) and to communicate market view data, including price and amount available, for financial instruments to be traded. The communication is usually by display but could also be by printing the information).

receive a reply message input from the one or more first computer systems, wherein the reply message input indicates whether at least one first party confirms the trade interest or whether at least one first party withdraws the trade interest; 
transmit a negotiation message to the second computer system confirming the respective trade interests, wherein the transmission of the negotiation message to the second party computer system indicates that [trade negotiation] can commence
((47) Col 8, L 21-25  As the deal matching process takes place, it is necessary that the list of quotes maintained at each Broker node be keep up to date. This is accomplished by each Broker node notifying others when it makes a change to a quote, as shown in FIG. 5).
((51) Col 8, L 52-58  The Taker's Trading Agent will be notified as soon as the initial match is made and the ProposeDeal message is sent. This agent can notify the traders workstation at this time. This pending deal information may change as the deal confirmation continues. The maker workstation is notified of the pending deal when the maker's Trading Agent checks credit and sends the DealStatusMaker message).
((54) Col 9, L 31-40 As soon as the information is committed to persistent storage, the deal is done. Any checks on the deal status will now show a binding deal. The agent will now notify the trader, print a deal ticket and perform any other post deal processing.  As soon as the deal is done, the taker's Trading Agent will notify the maker by sending a DealStatusTaker message to its Broker node. This message is targeted to the quote and will be routed to the maker's Agent).

match the orders of the one or more first parties when the one or more order parameters and the one or more order parameters for a second party include a same instrument symbol and an opposite order direction, when the one or more rules for the first and second party include a mutual second party
(Claim 7. An anonymous trading system according to claim 1, wherein the credit adjuster and the credit limit store together store the credit limit between the trading floor and each possible counterparty, and, for each counterparty […]  whether each deal is a buy or sell).
(FIG. 6 & 7).

Mills does not disclose
[trade negotiation].
Neff teaches 
[trade negotiation] 
((4) Col 1, L 25-40    Automated computer systems matching buy and sell orders for trading stocks, futures and other properties are well known in the art. An example of such a system is shown in U.S. Pat. No. 3,573,747 to a system for matching buy and sell orders for fungible properties between traders. After the initial match, one embodiment of this system allows traders to negotiate other terms of the transaction while all traders are continuously apprised of the negotiation status. A system disclosed in U.S. Pat. No. 4,412,287 to Braddock relates to trading stock and discloses a central computer that matches buy and sell orders from a plurality of user terminals. U.S. Pat. No. 5,689,652 to Lupien, et al. shows a computer network with a plurality of trader terminals that matches buy and sell orders incorporating a satisfaction density profile. The density profile provides a measure for maximizing the mutual satisfaction of all traders).
At the time of the filing, it would have been obvious to one ordinarily skilled in the art to have modified Mills to include 
[trade negotiation] based on the teaching of Neff.  
The motivation is to permit traders to negotiate with each other prior to or after an initial match is made by the system.  See Col 1. L 52-55. 

Regarding claim 2, Mills discloses  
the information displayed on the one or more first display comprises a first window approximately adjacent a second window  
(Col 4, L 34-32  (20) Trader terminals (not shown) may be workstations or other computer terminals configured to generate and submit electronic price quotation messages including bid and/or offer prices, quotes and orders (usually through use of a specialised key pad) and to communicate market view data, including price and amount available, for financial instruments to be traded. The communication is usually by display but could also be by printing the information).
See also Figure 3.

Regarding claim 4, Mills discloses  
the first computer system is a buy-side computer system and the second computer system is a sell-side computer system  
(Claim 7. An anonymous trading system according to claim 1, wherein the credit adjuster and the credit limit store together store the credit limit between the trading floor and each possible counterparty, and, for each counterparty […]  whether each deal is a buy or sell).

Regarding claim 5, Mills discloses  
the one or more rules includes, for the one or more first parties, an indication of which other first parties, if any, to avoid matching with, and an indication of at least one second party that each first party is willing to engage with for subsequent trade negotiation  
(Col 2, L 38-48 (14) The invention provides an anonymous trading system for trading financial instruments between traders for storing credit limits available for trades between each trader or group of traders and possible counterparty traders or groups of traders and credit adjustment means for adjusting the credit available between a given party and a counterparty following a trade with that counterparty, the credit adjustment means calculating the change in exposure to the party resulting from the trade and adjusting the credit limits accordingly, whereby trades between a given trader and each counterparty are netted).

Regarding claim 6, Neff discloses  
the one or more processors are further configured to communicate via the network with the one or more first parties to withdraw, modify, or cancel pending trade interests
Col 1, L 25-40    Automated computer systems matching buy and sell orders for trading stocks, futures and other properties are well known in the art. An example of such a system is shown in U.S. Pat. No. 3,573,747 to Adams, et al., which discloses a system for matching buy and sell orders for fungible properties between traders. After the initial match, one embodiment of this system allows traders to negotiate other terms of the transaction while all traders are continuously apprised of the negotiation status. A system disclosed in U.S. Pat. No. 4,412,287 to Braddock relates to trading stock and discloses a central computer that matches buy and sell orders from a plurality of user terminals. U.S. Pat. No. 5,689,652 to Lupien, et al. shows a computer network with a plurality of trader terminals that matches buy and sell orders incorporating a satisfaction density profile. The density profile provides a measure for maximizing the mutual satisfaction of all traders).
The motivation is to permit traders to negotiate with each other prior to or after an initial match is made by the system.  See Col 1. L 52-55. 

Regarding claim 7, Mills discloses  
the message to the second party includes instrument details and names or identities of the one or more first parties  
((47) Col 8, L 21-25  As the deal matching process takes place, it is necessary that the list of quotes maintained at each Broker node be keep up to date. This is accomplished by each Broker node notifying others when it makes a change to a quote, as shown in FIG. 5).
((51) Col 8, L 52-58  The Taker's Trading Agent will be notified as soon as the initial match is made and the ProposeDeal message is sent. This agent can notify the traders workstation at this time. This pending deal information may change as the deal confirmation continues. The maker workstation is notified of the pending deal when the maker's Trading Agent checks credit and sends the DealStatusMaker message).
((54) Col 9, L 31-40 As soon as the information is committed to persistent storage, the deal is done. Any checks on the deal status will now show a binding deal. The agent will now notify the trader, print a deal ticket and perform any other post deal processing.  As soon as the deal is done, the taker's Trading Agent will notify the maker by sending a DealStatusTaker message to its Broker node. This message is targeted to the quote and will be routed to the maker's Agent).
Col 11, L 49-57 a DealCreditMaker message 140 is sent to the broker 150 to which the Trading Agent is attached.  The broker 150 routes the DealCreditMaker message 140 to the Maker Credit Agent 120, which is the source of credit information for the trading floor to which the Trading Agent 100 is performing the dealing activity. Once the Maker Credit Agent 120 has performed the credit check as described previously, it sends the DealStatusMaker message 160 to broker 170).

Regarding claim 8, Mills discloses  
the one or more first parties include at least two first parties 
((47) Col 8, L 21-25  As the deal matching process takes place, it is necessary that the list of quotes maintained at each Broker node be keep up to date. This is accomplished by each Broker node notifying others when it makes a change to a quote, as shown in FIG. 5).
((51) Col 8, L 52-58  The Taker's Trading Agent will be notified as soon as the initial match is made and the ProposeDeal message is sent. This agent can notify the traders workstation at this time. This pending deal information may change as the deal confirmation continues. The maker workstation is notified of the pending deal when the maker's Trading Agent checks credit and sends the DealStatusMaker message).
((54) Col 9, L 31-40 As soon as the information is committed to persistent storage, the deal is done. Any checks on the deal status will now show a binding deal. The agent will now notify the trader, print a deal ticket and perform any other post deal processing.  As soon as the deal is done, the taker's Trading Agent will notify the maker by sending a DealStatusTaker message to its Broker node. This message is targeted to the quote and will be routed to the maker's Agent).
((69) Col 11, L 49-57 a DealCreditMaker message 140 is sent to the broker 150 to which the Trading Agent is attached.  The broker 150 routes the DealCreditMaker message 140 to the Maker Credit Agent 120, which is the source of credit information for the trading floor to which the Trading Agent 100 is performing the dealing activity. Once the Maker Credit Agent 120 has performed the credit check as described previously, it sends the DealStatusMaker message 160 to broker 170).

Claim 9 is rejected using the same rationale that was used for the rejection of claim 1. 

Claim 10 is rejected using the same rationale that was used for the rejection of claim 2. 

Claim 12 is rejected using the same rationale that was used for the rejection of claim 4. 

Claim 13 is rejected using the same rationale that was used for the rejection of claim 5. 

Claim 14 is rejected using the same rationale that was used for the rejection of claim 6. 

Claim 15 is rejected using the same rationale that was used for the rejection of claim 7. 

Claim 16 is rejected using the same rationale that was used for the rejection of claim 8. 

Regarding claim 17, Mills discloses  
the one or more order parameters comprises one or more of the instrument symbol, an order size, or the order direction for the trade interest placed by the one or more first parties.  
(Col 2, L 38-48 (14) The invention provides an anonymous trading system for trading financial instruments between traders for storing credit limits available for trades between each trader or group of traders and possible counterparty traders or groups of traders and credit adjustment means for adjusting the credit available between a given party and a counterparty following a trade with that counterparty, the credit adjustment means calculating the change in exposure to the party resulting from the trade and adjusting the credit limits accordingly, whereby trades between a given trader and each counterparty are netted).

Claim 18 is rejected using the same rationale that was used for the rejection of claim 1. 

Claim 19 is rejected using the same rationale that was used for the rejection of claim 2. 

Claims 3, 11, and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Mills in view of Neff, as applied to claim 1-2, 4-10, and 12-19 above, further in view of and Hertel (20090288012).
Regarding claim 3, Mills does not disclose 
the first window comprises the trade interest and a first button, or the second window comprises a second button.
Hertel teaches 
the first window comprises the trade interest and a first button, or the second window comprises a second button 
([0071] In one embodiment, when the user interacts with the user controls to affect the transaction, it communicates with the access point owner's system. In the preferred embodiment, the transaction is set up according to one of the transaction configurations described below and when the user interacts with these user controls, either by dragging and dropping digital objects between them and the user's electronic wallet, or by some other means such as clicking buttons on the controls, it only appears to the user as though he/she is interacting with the access point owner's system).
Mills to include 
the first window comprises the trade interest and a first button, or the second window comprises a second button based on the teaching of Hertel.  
The motivation being to provide user with a familiar control operation on screen to provide ease of usage and better user experience.  See paragraph 71.

Claim 11 is rejected using the same rationale that was used for the rejection of claim 3. 

Claim 20 is rejected using the same rationale that was used for the rejection of claim 3. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Foray (6983259) teaches anonymous trading system.
Silverman (5924082) teaches negotiated matching system.
O'Callahan (8027904) teaches method and system for creating and trading corporate debt security derivative investment instruments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK GAW whose telephone number is (571)270-0268.  The examiner can normally be reached on Mon-Fri 8:30AM-5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Anderson can be reached on 571 270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

Examiner, Art Unit 3692

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698